Citation Nr: 0527480	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  02-11 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for anxiety reaction.

2.  Entitlement to a disability rating in excess of 
20 percent for left knee arthritis.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to April 
1945.

These matters come to the Board of Veterans' Appeals (Board) 
from a November 1990 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to a rating in excess of 
10 percent for traumatic arthritis of the left knee, and a 
compensable rating for anxiety reaction.  In a May 2002 
decision, the RO denied entitlement to a total disability 
rating based upon individual unemployability.  The veteran 
perfected appeals of both decisions.  

For good cause shown, his motion for advancement on the 
docket has been granted.  38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2004).

Although the veteran perfected an appeal of the November 1990 
decision, no action was taken on that appeal following the 
issuance of a supplemental statement of the case in August 
1991.  The veteran again claimed entitlement to increased 
ratings for his service-connected disabilities, including a 
total rating based on unemployability.  The RO increased the 
rating for anxiety reaction from zero to 30 percent in June 
2000; increased the rating for left knee arthritis from 10 to 
20 percent in January 2002; and denied entitlement to a total 
rating based on unemployability in May 2002.  The veteran 
continues to argue that higher ratings are warranted, 
including a total rating based on unemployability, and 
perfected an appeal of the RO's May 2002 denial of a total 
rating.  The Board finds, therefore, that the issue of 
entitlement to higher ratings remains in contention.

The veteran's appeals were previously before the Board in 
June 2004, at which time the Board remanded the case for 
additional development.  That development has been completed 
to the extent possible, and the case returned to the Board 
for further consideration of his appeals.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The anxiety reaction is manifested by anxiety, 
depression, and intermittent poor concentration, representing 
no more than occasional decrease in work efficiency and 
productive of no more than definite social and occupational 
impairment.

3.  The left knee disability is manifested by advanced 
degenerative joint disease, pain, weakness, limited 
endurance, and range of motion from -15 degrees of extension 
to 80 degrees of flexion, without subluxation or instability.

4.  The veteran's service-connected disabilities consist of 
anxiety reaction, rated as 30 percent disabling, and left 
knee arthritis, rated as 30 percent disabling, for a combined 
rating of 50 percent.

5.  The evidence does not show that the veteran is precluded 
from obtaining or following substantially gainful employment 
due solely to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
30 percent for anxiety reaction are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 
9400 (1989); 38 C.F.R. §§ 4.1, 4.3, 4.126, 4.130, Diagnostic 
Code 9400 (2005).

2.  The criteria for a 30 percent disability rating for left 
knee arthritis are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, and 5261 (2005).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 3.341, 4.15, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in November 2003 and July 
2004 by informing him of the evidence required to establish 
entitlement to higher ratings, including a total rating based 
on unemployability.  The RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The Board finds, 
therefore, that VA has fulfilled its duty to inform the 
veteran of the evidence he was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
his claims.  Quartuccio, 16 Vet. App. at 187.

Although the November 2003 and July 2004 notices were sent 
following the November 1990 and May 2002 decisions, the 
veteran has had almost two years following the initial notice 
to submit additional evidence or identify evidence for the RO 
to obtain.  Following issuance of the notices the RO received 
additional evidence and re-adjudicated the substantive merits 
of his claims in February 2004 and July 2005 supplemental 
statements of the case.  In re-adjudicating the claim the RO 
considered all the evidence of record and applied the 
benefit-of-the-doubt standard of proof.  In resolving his 
appeal the Board will also consider all the evidence now of 
record, and apply the same standard of proof.  The Board 
finds, therefore, that the delay in issuing the section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 120 (2005), 
motion for review en banc denied (May 27, 2005) (an error in 
the adjudicative process is not prejudicial unless it affects 
the essential fairness of the adjudication).  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the VA treatment records the veteran 
identified, and provided him VA medical examinations in May 
and June 1991, May 2000, August and October 2001, December 
2003, and July 2004.  The veteran presented testimony at a 
hearing before the RO's Decision Review Officer in May 1991.  
He has not indicated the existence of any other evidence that 
is relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
his claims and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
claims.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2004).

Evaluation of Left Knee Arthritis
Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  When an unlisted disorder is encountered it is 
rated under a closely related disease or injury in which the 
functions affected, the anatomical localization, and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2005).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45 (2005).

Traumatic arthritis is to be rated as degenerative arthritis.  
Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2005).

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 
20 percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  Diagnostic Code 5258 for a 
dislocated semilunar cartilage provides a 20 percent rating 
if the disorder is manifested by frequent episodes of 
locking, pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a (2005).

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  Diagnostic Code 5261 for limitation 
of extension of the leg provides a non-compensable rating if 
extension is limited to 5 degrees, a 10 percent rating if 
limited to 10 degrees, a 20 percent rating if limited to 
15 degrees, and a 30 percent rating if limited to 20 degrees.  
38 C.F.R. § 4.71a (2005).  The normal range of motion of the 
knee is from zero degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (2005).  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2005).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.
Analysis

With the assignment of a 10 percent rating for the left knee 
disability in October 1949, the RO evaluated the disability 
under Diagnostic Code 5010 as traumatic arthritis.  The 
disability continued to be evaluated under Diagnostic Code 
5010 until January 2002.  In increasing the rating from 10 to 
20 percent at that time, the RO evaluated the disability 
under Diagnostic Code 5258 as analogous to a dislocated 
semilunar cartilage.  See 38 C.F.R. § 4.20 (2005).  The 
20 percent rating assigned under Diagnostic Code 5258 is the 
maximum rating available under that diagnostic code.  See 
38 C.F.R. § 4.71a (2005).

The medical evidence clearly shows that the disability in the 
left knee is due to degenerative joint disease (arthritis), 
for which the Rating Schedule provides specific rating 
criteria.  An analogous diagnostic code cannot be considered 
if the Rating Schedule has a diagnostic code for the 
diagnosed disability.  See Suttman v. Brown, 5 Vet. App. 127, 
133 (1993); 38 C.F.R. § 4.20 (2005).  The Board finds, 
therefore, that the left knee disability is properly 
evaluated as traumatic or degenerative arthritis under 
Diagnostic Code 5003.

Degenerative arthritis is to be rated based on limitation of 
motion.  According to the appropriate rating criteria, a 
30 percent rating is applicable for limitation of motion if 
flexion of the knee is limited to 15 degrees, or if extension 
is limited to 20 degrees.  None of the evidence shows that 
motion of the left knee is limited to 15 degrees of flexion 
or 20 degrees of extension, including any limitation of 
motion due to pain.  Examination showed flexion to 
115 degrees and limitation in extension of a "few degrees," 
without any evidence of painful motion, in May 1991; range of 
motion from zero to 110 degrees in May 2000; and from zero to 
135 degrees in October 2001.  When examined in the Orthopedic 
Clinic in October 2003 the treating physician documented a 
mild flexion contracture of the left knee, with flexion of 
the knee possible to 80 degrees.  When examined in July 2004 
the range of motion of the left knee was -15 degrees of 
extension on active motion and 
-10 degrees on passive motion, and active and passive flexion 
to 95 degrees.  

VA's General Counsel has held that if the veteran has both 
limitation of flexion and limitation of extension of the leg, 
he may be entitled to separate ratings based on limitation of 
flexion and extension.  See VAOPGCPREC 9-04.  The limitation 
in extension of the leg to 15 degrees is compensated by the 
20 percent rating that has been assigned.  An additional 
10 percent rating for limitation of flexion could be 
applicable if flexion of the leg is limited to 45 degrees.  
As shown above, none of the evidence shows that flexion of 
the knee is so limited.  The Board finds, therefore, that the 
criteria for a higher or separate rating based on limitation 
of motion are not met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The evidence 
shows that in addition to limitation of motion of the left 
knee, the veteran suffers from pain, weakness, and lack of 
endurance in the left leg.  The evidence also shows that in 
addition to the service-connected left knee arthritis, he has 
severe lumbar spondylosis with stenosis and radiculopathy 
affecting the lower extremities; severe peripheral neuropathy 
of the lower extremities secondary to diabetes mellitus; 
meralgia paresthetica of the left thigh; peripheral vascular 
disease affecting the lower extremities; and bilateral hip 
replacements secondary to arthritis, for which service 
connection has not been established.  He is able to ambulate 
only a few feet without assistance, and normally uses 
crutches, a walker, and/or a wheelchair for mobility.  

The examiner in July 2004 found that the arthritis in the 
left knee is moderately severe to severe, and noted that a 
knee replacement had been recommended but declined by the 
veteran.  The examiner also reviewed the evidence in the 
claims file and found that although the left knee arthritis 
was moderately severe, it was very difficult to assess any 
additional functional limitations in the left lower extremity 
due to the severe nonservice-connected disabilities.  The 
examiner noted, however, that the veteran did exhibit 
weakened movement, in that flexion of the knee decreased from 
95 to 90 degrees with repetitive movement.

An X-ray study of the left knee in May 2004 resulted in a 
description of the degenerative disease in the left knee as 
advanced, and a left knee replacement has been recommended.  
The VA treatment records indicate that the veteran has 
undergone extensive treatment for the pain in the left leg, 
and that a number of evaluations have not clearly shown the 
etiology for the pain.  The Board finds that by weighing any 
doubt in the veteran's favor regarding the etiology of the 
pain in the left leg, the additional functional limitations 
warrant an increase in the disability rating for the limited 
extension of the left knee from 15 to 20 degrees.  See 
DeLuca, 8 Vet. App. at 202; 38 C.F.R. § 4.40 (2005).  For 
that reason the Board finds that the evidence supports a 
30 percent rating for left knee arthritis.

When granting an increased rating, the Board must explain why 
a higher rating is not warranted.  Shoemaker v. Derwinski, 3 
Vet. App. 248, 253 (1992).  The 30 percent rating that has 
been assigned is the maximum rating available under 
Diagnostic Code 5257 and 5260.  A higher rating is available 
under Diagnostic Code 5261 if the functional limitations in 
the knee are equivalent to limitation of extension to 
30 degrees.  The evidence indicates that although the pain in 
the knee significantly limits the veteran's ability to 
ambulate, he is able to bear weight on the knee and walk a 
limited distance.  With extension of the knee limited to 
30 degrees, it is reasonable to assume that the angle of the 
knee would prevent him from bearing weight on the knee or 
ambulating without assistance.  The Board finds, therefore, 
that the additional functional limitations in the knee are 
not equivalent to limitation of extension of the knee to 
30 degrees, and that the criteria for a higher rating are not 
met.

VA's General Counsel has also held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  
The General Counsel subsequently clarified that opinion and 
held that in order to merit separate evaluations, the 
disability must meet the criteria for the minimum evaluation 
under both Diagnostic Codes 5257 and 5003.  VAOPGCPREC 9-98.  
The veteran's representative contends that the veteran is 
entitled to a separate compensable rating under Diagnostic 
Code 5257 for instability in the left knee.

Examination in May 1991 revealed no instability in the knee.  
When examined in October 2001 the veteran denied any 
instability or locking, and examination revealed no laxity or 
instability.  When examined in the Orthopedic Clinic in 
October 2003 the treating physician found no evidence of 
instability on anterior or posterior ligament testing, but 
described "1+ opening" on valgus and varus stress.  The 
veteran was again examined in the Orthopedic Clinic in 
November 2003, and the physician found no evidence of 
instability on posterior/anterior or varus/valgus testing.  
During an evaluation in the Orthopedic Clinic in May 2004 the 
veteran denied any giving way, catching, or locking of the 
knee, and examination revealed no instability.  The examiner 
in July 2004 found a "jog" of medial laxity with the knee 
at 30 degrees of flexion, but found no evidence of 
instability on valgus stress, and all other tests of laxity 
or instability were normal.

Examination revealed some evidence of instability on two 
occasions, and no evidence of any laxity or instability on 
four occasions.  The veteran has not reported any 
subluxation, instability, or laxity in the knee.  The Board 
finds, therefore, that the preponderance of the evidence 
shows no recurrent subluxation or instability in the knee, 
and that the criteria for the minimum 10 percent rating 
pursuant to Diagnostic Code 5257 are not met.  For that 
reason the veteran is not entitled to a separate 10 percent 
rating for instability of the knee.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1) 
(2005).  The Board will discuss the applicability of an 
extra-schedular rating below in reference to the veteran's 
claim for a total rating based on unemployability.

Evaluation of Anxiety Reaction
Relevant Laws and Regulations

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of disability from a mental disorder the extent of 
social impairment should be considered, but the rating cannot 
be based solely on social impairment.  38 C.F.R. § 4.126 
(2005).

Subsequent to the veteran's May 1990 claim for an increased 
rating, the regulations pertaining to the evaluation of 
psychiatric disorders were revised effective November 7, 
1996.  See Schedule for Rating Disabilities; Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§§ 4.125-4.130 (2005)).  VA's General Counsel has held that 
where a law or regulation changes during the pendency of an 
appeal, the Board should determine which version of the law 
or regulation is more favorable to the veteran.  If 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  See 
VAOPGCPREC 3-00.

In the July 2005 supplemental statement of the case the RO 
provided the veteran the revised regulations and considered 
those regulations in continuing the denial of an increased 
rating for anxiety reaction.  The veteran was provided the 
opportunity to present evidence and argument in response.  
The Board finds, therefore, that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised criteria, without 
prejudice to him.  See Bernard v Brown, 4 Vet. App. 384 
(1993) (the Board is precluded from considering law not 
applied by the RO unless such consideration is not 
prejudicial to the veteran).

According to the rating criteria in effect prior to November 
1996, Diagnostic Code 9400 provided a 50 percent rating if 
the ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was considerable impairment in the ability to 
obtain or retain employment.  A 30 percent evaluation applied 
if there was definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people; the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132 (1989).  VA's General Counsel 
has construed the term "definite" to mean "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  See 
VAOPGCPREC 9-93.

The General Rating Formula for Mental Disorders that became 
effective in November 1996 incorporates by reference the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  The 
Rating Formula specifies that a 50 percent disability rating 
applies if the mental disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(2005).

A 30 percent rating applies for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2005).
Analysis

A review of the VA treatment records reveals that with the 
exception of group therapy in the pain clinic for a short 
period in 1991, the veteran has not received any treatment 
for his psychiatric symptoms.  During the May 1991 hearing he 
denied having received any treatment since his separation 
from service, with the exception of the treatment in 1991.  
He stated that his anxiety caused him to be more irritable.  
He did volunteer work for veterans' service organizations and 
assisted his spouse in her volunteer work, and had been an 
usher at his church until his physical disabilities precluded 
that activity.  He stopped working in 1984 because the 
company he had been working for went out of business, and he 
was unable to obtain any other employment due to his physical 
problems.

During the June 1991 VA psychiatric examination he complained 
of increasing irritability and poor sleep since he stopped 
working, which he attributed to chronic pain from bilateral 
hip replacements and the decrease in income when he stopped 
working.  He and his spouse had been married 43 years and got 
along well.  On examination there was a high level of 
irritable anxiety, but the examiner did not record any other 
manifestations of a psychiatric impairment or otherwise 
assess the severity of the impairment.

When examined in May 2000 the examiner described the veteran 
as having an active life, in that he had friends and was 
active in veterans' service organizations.  He played cards 
with his friends and went out to restaurants occasionally.  
He spent a great deal of time watching television, and was 
very frustrated due to his physical complaints and the 
restrictions that his physical problems placed on his social 
life.  He had not worked since 1985 due to his physical 
condition, and indicated that he would be unable to work due 
to his physical condition.  He complained of constant worry 
about his physical problems, and the examiner described him 
as preoccupied and frustrated with his disabilities.  

He had poor memory for recent events, but his concentration 
was less effected.  He was sometimes irritable with his 
spouse, had difficulty sleeping due to pain, and was mildly 
depressed.  There was no evidence of suicidal or homicidal 
ideation, delusions or hallucinations, inappropriate 
behavior, disorientation, the inability to maintain personal 
hygiene, obsessive or ritualistic behaviors, abnormal speech, 
panic attacks, or problems with impulse control.  The 
examiner described his impairment as moderate, and assigned a 
Global Assessment of Functioning (GAF) score of 60.  A GAF 
score of 51-60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), citing DSM-IV.  

During the October 2001 examination the veteran reported 
having some memory problems, but stated that the memory would 
eventually come to him.  He denied having any panic attacks; 
got along well with his spouse and their children and 
grandchildren; had difficulty sleeping, primarily due to 
pain; sometimes had difficulty tolerating other people; and 
was sometimes impatient.  On examination there was no 
evidence of disorientation, psychosis, excessive anxiety or 
mood disturbance, or speech or behavior abnormality.  The 
examiner provided a GAF score of 62, which represents some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  DSM-IV, page 32.  

The RO provided the veteran another psychiatric examination 
in December 2003.  At that time he reported that he spent his 
time reading and watching television, and sometimes 
participated in volunteer work, although that was difficult 
due to his problems with ambulation.  He had friends whom he 
saw once a week, went to AARP meetings monthly, played cards, 
went to a restaurant once a week, and occasionally went to 
the movies.

The examiner found that it was obvious that the veteran was 
suffering from a high level of frustration and anxiety, a 
great deal of which was caused by his problems with 
ambulation.  His frustration and anxiety had increased as his 
age and physical problems increased.  He felt restless and 
"keyed up," tired easily, had difficulty sleeping, and was 
tense, fidgety, and irritable.  His ability to concentrate 
was impaired, in that his mind tended to wander; he worried 
about his spouse and financial difficulties; and he was 
moderately depressed.  He had difficulty with the activities 
of daily living due to his physical disabilities.  The 
examiner found no evidence of psychosis or homicidal or 
suicidal ideation.  The veteran's ability to concentrate was 
limited, and his ability to communicate was limited by his 
ability to concentrate.  The examiner found that the veteran 
would have a serious occupational impairment if he were 
employed, and assessed his overall functioning by assigning a 
GAF score of 55 (moderate symptoms).

During the July 2004 psychiatric examination the veteran 
complained of extreme anxiety related to his medical 
problems, depressed mood, problems with sleep related to 
chronic pain, and difficulty with social interactions due to 
his physical problems.  He stated that he felt anxious, 
frustrated, and irritable because he was not able to work, 
and that the pain in his back, hips, and legs prevented him 
from fully functioning socially.  He reported having poor 
energy and poor concentration.

On mental status examination he was well groomed, and 
appeared tense and anxious.  His speech was clear, with 
normal rate, rhythm, repetition, and comprehension.  His 
thought processes were coherent, without looseness of 
associations, racing thoughts, tangentiality, or 
circumstantiality.  There was no evidence of delusions, 
compulsions, obsessions, suicidal or homicidal ideation, or 
hallucinations, and his insight and judgment were good.  His 
affect was anxious, he was alert and oriented in all spheres, 
and on examination there was no evidence of memory loss or 
loss of concentration.  The examiner described the anxiety 
disorder as moderate to severe, exacerbated by his current 
poor health, and assigned a GAF score of 40.  A GAF score of 
31-40 is indicative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood (e.g., a 
depressed man avoids friends, neglects family, and is unable 
to work).  DSM-IV, page 32.  

According to the original rating criteria, a 50 percent 
rating is applicable if the manifestations of the psychiatric 
disorder result in considerable impairment of the ability to 
establish and maintain effective or favorable relationships 
with people and the ability to obtain or retain employment.  
As an initial matter the Board notes that the veteran retired 
from employment in 1985 due to bilateral hip arthritis, for 
which he underwent total hip replacements in 1987, and that 
he is now 83 years of age.  He reported having sought 
employment afterwards, but was denied due to his difficulties 
with ambulation.  The primary impairment in his occupational 
functioning is, therefore, related to his physical problems, 
not his psychiatric disorder.

The evidence shows that prior to the July 2004 examination 
the veteran was socially active, in that he saw friends on a 
regular basis and participated in volunteer activities.  
Although the July 2004 examination revealed that his 
activities were more restricted, the evidence also shows that 
his reduced functioning is primarily due to his physical 
limitations, not his mental functioning.  In May 2000 he 
stated that he was frustrated due to the limitations his 
physical problems placed on his social life, and did not 
indicate that his psychiatric symptoms interfered with his 
social life.  In December 2003 he reported that the 
restriction in his activities was due to problems with 
ambulation, and in July 2004 he also stated that the 
difficulty with social interaction was due to his physical 
problems, not his psychiatric symptoms.

The examiner in July 2004 provided a GAF score of 40, which 
represents major impairment in social and occupational 
functioning.  The information documented in the report of the 
examination, however, indicates that the limitations in 
occupational and social functioning are due primarily to the 
veteran's physical problems, not his psychiatric symptoms.  
His problems with sleep were due to chronic pain, and the 
pain in his back, hips, and legs prevented him from fully 
functioning socially.  Although he subjectively reported 
having poor energy and poor concentration, the mental status 
examination revealed no evidence of such.  With the exception 
of an anxious appearance, the examiner did not document any 
objective evidence of psychiatric symptoms.  The Board finds, 
therefore, that the assessment of a GAF score of 40 is not 
supported by the findings in the examination report, and that 
the GAF score is not probative of the severity of the 
psychiatric impairment.  See Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) (the Board is not required to accept a 
medical opinion that is based on the veteran's history and 
unsupported by clinical findings).

The remaining evidence indicates that the impairment due to 
an anxiety disorder is no more than definite, which is 
reflected in the 30 percent rating that has been assigned.  
The Board finds, therefore, that the criteria for a higher 
rating based on the original rating criteria are not met.

According to the revised rating criteria, a 50 percent rating 
is applicable if the mental disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
abnormal speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(2005).  The evidence does not show that the veteran has 
demonstrated any speech abnormalities; or that he has any 
panic attacks, difficulty understanding, memory impairment, 
or impaired judgment or abstract thinking.  

The examiner in December 2003 found that the veteran's 
ability to concentrate was limited, and that his ability to 
communicate was limited by his ability to concentrate.  The 
examiner found that the veteran would have a serious 
occupational impairment if he were employed, but assessed the 
overall severity of his psychiatric disorder as no more than 
moderate.  The remaining evidence does not show any 
impairment in the ability to concentrate.  The Board finds, 
therefore, that the reduced concentration shown during the 
December 2003 examination represents no more than the 
intermittent inability to perform occupational tasks, which 
warrants no more than a 30 percent rating.

Although the veteran reported a reduction in his social 
activities, he stated that the reduction is due to his 
physical condition and not any difficulty establishing and 
maintaining effective relationships.  He has demonstrated 
anxiety and depression (a flattened affect and disturbance of 
motivation or mood), but there is no indication that those 
symptoms are more severe than that contemplated in the 
30 percent rating, which includes in the rating criteria a 
depressed mood and anxiety.  The Board finds, therefore, that 
the criteria for a higher rating based on the revised rating 
criteria are not met.  The Board further finds that neither 
the original nor the revised rating criteria are more 
beneficial to the veteran.  See VAOPGCPREC 3-00.

Regarding an extra-schedular rating, that issue will be 
addressed below in determining the veteran's entitlement to a 
total rating based on individual unemployability.  See 
38 C.F.R. § 3.321(b)(1) (2005).  For the reasons shown above 
the Board has determined that the preponderance of the 
evidence is against the claim of entitlement to an increased 
schedular rating for anxiety reaction.

Total Disability Rating Based on Individual Unemployability
Relevant Laws and Regulations

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b) (2005).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
nonservice-connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantially gainful 
employment.  38 C.F.R. § 4.16(a) (2005).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b) (2005).  

If the total rating is based on a disability or combination 
of disabilities for which the Rating Schedule provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341 (2005).  In evaluating total disability, 
full consideration must be given to unusual physical or 
mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2005).
Analysis

The veteran's service-connected disabilities consist of 
anxiety reaction, rated as 30 percent disabling, and left 
knee arthritis, also rated as 30 percent disabling, for a 
combined rating of 50 percent.  His service-connected 
disabilities do not, therefore, meet the percentage 
requirements of 38 C.F.R. § 4.16(a) to qualify for a total 
rating based on unemployability.  In accordance with 
38 C.F.R. § 4.16(b), however, his case may be referred for 
consideration of an extra-schedular rating if the evidence 
shows that his service-connected disabilities preclude him 
from obtaining and following substantially gainful 
employment.

During the time period relevant to his claim for an increased 
rating, the veteran has not been hospitalized for the left 
knee or psychiatric disorder.  The evidence shows that he 
stopped working in 1985 because the company he had been 
working for went out of business.  In 1987 he underwent 
bilateral total hip replacements due to severe degenerative 
arthritis, for which the Board denied service connection in 
March 1989.  A September 1988 VA treatment record indicates 
that he was then found to be unable to work due to the 
bilateral hip arthritis.  He was diagnosed as having diabetes 
mellitus in 1989, following which he developed severe 
peripheral neuropathy.  Radiographic studies in 1998 revealed 
severe spondylosis of the lumbosacral spine with central 
canal stenosis from L2-S1, radiculopathy to both lower 
extremities, and neurogenic claudication, for which he 
underwent a laminectomy in March 2003.  The RO denied service 
connection for the back disorder in September 2001.  The 
medical evidence indicates that he also has pulmonary 
hypertension; ischemic heart disease, status post 
angioplasty; hypertension; peripheral vascular disease; and 
meralgia paresthetica of the left thigh.  

In order to find the veteran unemployable, "the [Board] must 
determine if there are circumstances, apart from nonservice-
connected disabilities, that place this veteran in a 
different position than other veteran's" with the same 
rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Although his multiple physical disabilities may have caused 
marked interference with employment, regardless of his age, 
the evidence does not show that the service-connected 
psychiatric and left knee disorders alone place him in a 
position different from other veteran's with a combined 
50 percent rating.  In other words, the Board finds that the 
case does not present an exceptional or unusual disability 
picture to warrant referral of the case for consideration of 
an extra-schedular rating, including a total rating based on 
unemployability.  See Floyd v. Brown, 9 Vet. App. 88 (1996), 
appeal dismissed per curiam 9 Vet. App. 253 (1996) (the Board 
does not have jurisdiction to grant an extra-schedular rating 
in the first instance, but is not precluded from referring 
the case for such consideration).



(Continued on next page)



ORDER

The claim of entitlement to a disability rating in excess of 
30 percent for anxiety reaction is denied.

A 30 percent rating for left knee arthritis is granted, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.

The claim of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability is denied.




	                        
____________________________________________
	K. A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


